Citation Nr: 0928980	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-29 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to 
February 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision in which the RO 
denied the Veteran's claim for service connection.  The 
Veteran perfected an appeal to the denial of his claim in 
September 2006.

In February 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript is associated with the record.  The record was 
held open for 90 days to allow the Veteran to submit 
additional evidence in support of his claim, but none has 
been received. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

The Board finds that additional VA action on this claim is 
warranted.

During his Travel Board hearing, the Veteran testified that 
he was treated on several occasions for knee pain for which 
he was given Motrin.  He maintains that he was constantly on 
his knees as a bosun's mate reapplying the non-skid surface 
on the ship's deck and that this led to the post-service 
diagnosis of degenerative joint disease for which he has been 
treated by both private and VA healthcare providers.  During 
service, the Veteran was treated on several occasions for 
complaints of knee pain-once in July 1992, twice in 
September 1992, twice in July 1993, thrice in August 1993, 
and once in September 1993.  X-rays of the knees performed in 
October 1993 were normal.  In July 1993, his knee pain was 
diagnosed as bursitis and later was thought to be secondary 
to his bilateral pes planus, which pre-existed his entrance 
into service.  A January 2005 VA orthopedic surgery consult 
reflects a two to three-year history of complaints of knee 
pain, left greater than right, status post left knee 
arthroscopy without relief.  He was diagnosed with 
mild/moderate degenerative joint disease of both knees. 

Although no knee pathology was noted by the examiner on the 
Veteran's January 1994 separation examination, he noted that 
the Veteran had pes planus that existed prior to entrance 
into service - NCD (not considered disabling).  Because of 
the Veteran's continuing complaints of post-service knee 
problems, to include surgical treatment, the Board finds that 
an opinion is warranted.  Here, the Board notes that the 
Veteran is competent to attest to the fact that he has had 
continuing knee problems.  Under these circumstances, the 
Board finds that a medical opinion-based on full 
consideration of the Veteran's documented medical history and 
assertions, and a fully stated rationale-is needed to 
resolve the question of whether any current knee disorder is 
directly related to service, to include as secondary to pre-
existing pes planus which may have been aggravated by 
service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, the VA should arrange for the Veteran 
to undergo a VA orthopedic examination, at an appropriate VA 
medical facility.

Further, to ensure that all due process requirements are met, 
the Veteran should be given another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO/AMC should ensure that its notice to the Veteran meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as appropriate (not previously provided with 
regard to his claim).

After providing the appropriate notice, the RO/AMC should 
attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159.  

In this regard, the Board points out that the Veteran 
indicated, during his Travel Board hearing, that he was 
initially treated after service at the Dublin VA Medical 
Center (VAMC) in 1996 and then went back again in 2002.  He 
also indicated that a magnetic resonance imaging (MRI) had 
been performed at the Augusta VAMC about a month prior to his 
Board hearing.  No VA treatment records from 1996 or prior to 
September 17, 2004 from the Dublin VAMC are associated with 
the record.  Also, the only treatment records from the 
Augusta VAMC are dated on January 5, 1005 and from July 12, 
2005 to May 4, 1006.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on 
remand, the VA must obtain all outstanding medical records 
from the Dublin and Augusta VAMCs, to include the recent MRI, 
following the procedures prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal facilities.

During his testimony, the Veteran also indicated that he was 
treated by two private physicians, one in Vidalia and the 
other in Dublin.  However, no records from either physician 
have been associated with the claims file.  When VA is put on 
notice of the existence of private medical records, VA must 
attempt to obtain those records before proceeding with the 
appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, in 
its notice letter, the VA should request that the Veteran 
provide authorization to enable it to obtain identified 
private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical 
records not already associated with the 
record, from the Dublin VAMC prior to 
September 17, 2004, to include any for 
1996, and from July 1, 2008 to the 
present, and from the Augusta VAMC prior 
to January 5, 2005, and from May 4, 2006 
to the present, to include a copy of a 
December 2008/January 2009 MRI of the 
Veteran's knee(s).  All records and/or 
responses received should be associated 
with the claims file.

2.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to his 
claim for service connection for a 
bilateral knee disorder that is not 
currently of record.  Specifically 
request that the Veteran identify 
healthcare providers who have treated him 
for any knee disorder and ask him to 
provide authorization to enable VA to 
obtain all outstanding pertinent records 
from Dr. Mosley of Vidalia, Georgia, and 
Dr. Thigpen of Dublin, Georgia.  

Also ensure that the letter meets the 
requirements of Dingess/Hartman (cited to 
above), particularly as regards 
disability ratings and effective dates, 
as appropriate.  The letter should 
clearly explain to the Veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the VA should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, or a reasonable time period for the 
Veteran's response has expired, arrange 
for the Veteran to undergo a VA 
orthopedic examination, by an appropriate 
physician, at a VA medical facility, to 
determine the nature and etiology of any 
current knee disorder.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

After review of the claims file and 
examination of the Veteran, the examiner 
should identify all knee disorders found 
on examination.  If any such disorder is 
diagnosed, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that such disorder is 
etiologically related to the Veteran's 
period of service in any way, to include 
as secondary to his pre-existing pes 
planus.  If arthritis is diagnosed, the 
examiner should indicate whether it was 
manifested to a compensable degree within 
one year of service discharge (the 
Veteran was discharged on February 15, 
1994).

The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinions 
expressed, in a printed (typewritten) 
report.

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claim for 
service connection.  If any benefit 
sought on appeal remains denied, furnish 
to the Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




